Title: John Quincy Adams to William Cranch, 17 March 1780
From: Adams, John Quincy
To: Cranch, William



My Dear Cousin
Passy March 17th 1780

As there is a very good opportunity of writing to you by a Gentleman from South carolina who is about embarking for America I must write one short Letter to all my Freinds.
I am in one of the schools which I was in when I was here before and am very content with my situation. I will give you an account of our hours. At 7 o clock A.M. we get up and go in to school and at 8 o clock we breakfast which consists of bread and milk. At 9 go into school again, stay till one when we dine, after dinner play till half after two, go into school and stay till half after 4 and then we have a peice of dry bread. At 5 we go into School and stay till 7 when we sup, after supper we amuse ourselves a little and go to bed at 9 o clock.

I am your affectionate freind and Cousin,
John Quincy Adams

